Judgment of conviction of defendant, adjudging him guilty of a violation of section 986 of the Penal Law (book-making), rendered on the 19th day of January, 1944, in the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], unanimously affirmed. No opinion. Appeal, insofar as it relates to the judgment of conviction of defendant for said violation rendered at the said court on the 5th day of January, 1944, which was vacated by said court, dismissed. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.